 

THIRD AMENDMENT

TO LOAN AND SECURITY AGREEMENT

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT dated as of December 19, 2012
(this “Amendment”), is among P&F INDUSTRIES, INC., a Delaware corporation
(“P&F”), FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a Florida corporation
(“Florida Pneumatic”), HY-TECH MACHINE, INC., a Delaware corporation
(“Hy-Tech”), and NATIONWIDE INDUSTRIES, INC., a Florida corporation
(“Nationwide”, and together with P&F, Florida Pneumatic and Hy-Tech,
collectively, “Borrowers” and each, a “Borrower”), CONTINENTAL TOOL GROUP, INC.,
a Delaware corporation (“Continental”), COUNTRYWIDE HARDWARE, INC., a Delaware
corporation (“Countrywide”), EMBASSY INDUSTRIES, INC., a New York corporation
(“Embassy”), GREEN MANUFACTURING, INC., a Delaware corporation (“Green”),
PACIFIC STAIR PRODUCTS, INC., a Delaware corporation (“Pacific”), WILP HOLDINGS,
INC., a Delaware corporation (“WILP”), and WOODMARK INTERNATIONAL, L.P., a
Delaware limited partnership (“Woodmark”, and together with Continental,
Countrywide, Embassy, Green, Pacific and WILP, collectively, “Guarantors” and
each, a “Guarantor”), CAPITAL ONE LEVERAGE FINANCE CORP., a Delaware
corporation, as agent for the Lenders (“Agent”), and each of the Lenders party
hereto.

 

RECITALS:

 

A. Borrowers, Guarantors, the lenders from time to time party thereto
(collectively, the “Lenders”) and Agent have entered into a Loan and Security
Agreement dated as of October 25, 2010 (as amended by the First Amendment to
Loan and Security Agreement dated as of September 21, 2011 and the Second
Amendment to Loan and Security Agreement dated as of November 21, 2011, the
“Loan Agreement”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

 

B. Borrowers have requested that Agent and the Lenders amend certain provisions
of the Loan Agreement.

 

C. Subject to the terms and conditions set forth below, Agent and the Lenders
party hereto are willing to so amend the Loan Agreement.

 

In furtherance of the foregoing, the parties agree as follows:

 

Section 1. INCREMENTAL TERM LOAN. Each Lender party hereto agrees to make an
additional loan on the Third Amendment Effective Date (as defined below) in a
principal amount as is necessary to cause the aggregate outstanding principal
amount of the Term Loan to be $7,000,000 as of the Third Amendment Effective
Date.

 

Section 2. AMENDMENTS. Subject to the covenants, terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
the Loan Agreement is amended as follows:

 

(a) The following new definitions are inserted in Section 1.1 in the appropriate
alphabetical positions therein:

 



 

 

  

Acquisition: any transaction or series of related transactions resulting in the
(a) acquisition of all or substantially all of the Property or business of any
Person, or of any business unit, line of business or division of any Person or
Property constituting a business unit, line of business or division of any other
Person, (b) acquisition of in excess of 50% of the Equity Interests of any
Person or otherwise causing a person to become a Subsidiary of the acquiring
Person, or (c) merger, consolidation, amalgamation or other combination, whereby
a Person becomes a Subsidiary of the acquiring Person.

 

Permitted Acquisition: each Acquisition with respect to which: (a) the Obligors
and any such newly created or acquired Subsidiary shall comply with the
requirements of Section 10.1.9; (b) the lines of business of the Person to be
(or the property and assets of which are to be) so purchased or otherwise
acquired shall be a business permitted by Section 10.2.16; (c) such Acquisition
shall be approved by the board of directors of the Person (or, if such Person is
not a corporation, a similar or appropriate governing body) which is the subject
of such Acquisition and such Person does not otherwise oppose such Acquisition;
(d) the aggregate consideration paid or payable for all such Acquisitions
(including any purchase price adjustment, earn-out provision, payments in
respect of non-competition or consulting agreements or deferred compensation
agreements but excluding any Debt that is in existence when such Person becomes
a Subsidiary or that is secured by an asset when acquired by a Borrower as long
as such Debt was not incurred in contemplation of such Acquisition) shall not
exceed $1,000,000 per Fiscal Year; (e) immediately before (including, on a pro
forma basis giving effect to the Acquisition) and immediately after giving
effect to any such Acquisition, no Default or Event of Default shall have
occurred and be continuing (including, without limitation, pro forma compliance
with the financial covenants set forth in Sections 10.3.1 and 10.3.2); and (f)
the Borrower Agent shall have (i) provided at least 15 Business Days prior
written notice to Agent of such Acquisition along with copies of the acquisition
agreements and documentation relating thereto or drafts thereof (with copies of
the final agreements and documents to be provided thereafter when completed),
which shall be reasonably satisfactory to Agent, along with historical financial
statements for the most recent fiscal year end (or, if less, for the period of
such Person’s existence) of the Person or business to be acquired (audited if
available) to the extent available and unaudited financial statements thereof
for the interim periods, which are available, and (ii) delivered to Agent at
least 10 Business Days prior to the date on which any such Acquisition is to be
consummated or such shorter time as Agent may allow, a certificate of a Senior
Officer of the Borrower Agent, in form and substance reasonably satisfactory to
the Agent, certifying that all of the requirements set forth above will be
satisfied on or prior to the consummation of such Acquisition, together with a
reasonably detailed calculation of pro forma compliance with Sections 10.3.1 and
10.3.2 and all supporting documentation and other financial information that
Agent may reasonably request. None of the Equipment so purchased or otherwise
acquired shall be included in the Equipment Formula Amount and none of the
Accounts or Inventory so purchased or otherwise acquired shall be included in
the calculation of the Borrowing Base until Agent has conducted field
examinations and appraisals (which field examinations and appraisals shall be at
the expense of the Borrowers and shall not count towards the limits set forth in
Section 10.1.1) reasonably required by it with results reasonably satisfactory
to Agent, and the Person owning such Equipment, Accounts and Inventory shall be
a (directly or indirectly) wholly-owned Subsidiary of the Borrowers and have
become a Borrower.

 

Third Amendment Effective Date: December 19, 2012.

 



2

 



  

(b) The existing definitions of “Applicable Margin,” “Capex Loan Termination
Date,” “Inventory Formula Amount”, “Loan Year”, “Permitted Contingent
Obligations”, “Permitted Purchase Money Debt”, “Restricted Investment”,
“Revolver Commitment,” “Revolver Termination Date,” “Term Loan Commitment,”
“Term Loan Maturity Date,” and “Unused Line Fee Percentage,” in Section 1.1 are
deleted in their entirety and the following definitions are inserted in lieu
thereof:

 

Applicable Margin: (a) with respect to Term Loans, (i) 2.00% with respect to
Base Rate Term Loans and (ii) 3.00% with respect to LIBOR Term Loans; (b) with
respect to Capex Loans, (i) 2.00% with respect to Base Rate Capex Loans and (ii)
3.00% with respect to LIBOR Capex Loans; and (c) with respect to Revolver Loans,
the margin set forth below, as determined by the Leverage Ratio for the
Measurement Period ending as of the most recently ended month:

 

Level



 

Leverage Ratio

Base Rate

Revolver Loans

LIBOR
Revolver Loans I > 2.50 to 1.00 1.50% 2.50% II > 2.00 to 1.00 and < 2.50 to 1.00
1.25% 2.25% III > 1.40 to 1.00 and < 2.00 to 1.00 1.00% 2.00% IV > 1.10 to 1.00
and < 1.40 to 1.00 0.75% 1.75% IV < 1.10 to 1.00 0.50% 1.50%

 

The margins shall be subject to increase or decrease upon receipt by Agent
pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last month, which change shall be effective on
the first day of the calendar month following receipt; provided, however, that
Level III shall apply at any time prior to Agent’s receipt pursuant to Section
10.1.2 of the financial statements and corresponding Compliance Certificate for
the month ending March 31, 2013. If, by the first day of a month, any financial
statements and Compliance Certificate due in the preceding month have not been
received, then, at the option of Agent or Required Lenders, the margins shall be
determined as if Level I were applicable, from such day until the first day of
the calendar month following actual receipt.

 

Capex Loan Termination Date: the earliest to occur of (a) December 19, 2017; (b)
the date on which Borrowers terminate the Revolver Commitments pursuant to
Section 2.1.4; and (c) the date on which the Capex Loan Commitments are
terminated pursuant to Section 11.2.

 

Inventory Formula Amount: the least of (i)(x) on or prior to June 30, 2013,
$12,000,000 or (y) after June 30, 2013, $11,000,000; (ii) 60% of the Value of
Eligible Inventory (including Eligible In-Transit Inventory); and (iii) 85% of
the NOLV Percentage of the Value of Eligible Inventory; provided, however, that
the Inventory Formula Amount attributable to (x) Eligible Inventory that is
Sears Branded Inventory shall not exceed $1,000,000 and (y) Eligible In-Transit
Inventory shall not exceed $2,500,000. As of the Third Amendment Effective Date,
the Inventory advance rates established pursuant to the Great American Group
appraisal dated as of April 30, 2012 are as follows: Florida Pneumatic, 58.3%;
Nationwide, 60% and Hy-Tech, 28.4%.

 

Loan Year: each 12 month period commencing on the Third Amendment Effective Date
and on each anniversary of the Third Amendment Effective Date.

 



3

 



 



Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) guaranties of Permitted Debt; or (h) in an aggregate amount of
$250,000 or less at any time.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $500,000 per Fiscal Year and its incurrence
does not violate Section 10.2.3.

 

Restricted Investment: any Investment by an Obligor or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent; (c) loans and
advances permitted under Section 10.2.7; (d) to the extent constituting
Distributions, Distributions permitted under Section 10.2.4 and Permitted
Acquisitions; and (e) Investments made when no Default or Event of Default has
occurred and is continuing in an aggregate amount not to exceed $1,000,000 in
the aggregate at any time outstanding for all Obligors.

 

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders in an aggregate amount up to
$20,000,000.

 

Revolver Termination Date: December 19, 2017.

 

Term Loan Commitment: for any Lender, the obligation of such Lender to make a
Term Loan hereunder, up to the principal amount shown on Schedule 1.1. “Term
Loan Commitments” means the aggregate amount of such commitments of all Lenders
in an aggregate amount up to $7,000,000.

 

Term Loan Maturity Date: December 19, 2017.

 

Unused Line Fee Percentage: a per annum rate equal to 0.375%.

 

(c) The existing Section 2.1.3 of the Loan Agreement is amended by renumbering
clause (e) to clause (f) and inserting the following new clause (e) immediately
following clause (d):

 

(e) to finance Permitted Acquisitions;



 

(d) The existing Section 2.2B.1 of the Loan Agreement is amended by deleting the
reference to “April 25, 2013” and inserting a reference to “May 30, 2017” in
lieu thereof.

 

(e) The existing Section 5.3.1 of the Loan Agreement is deleted in its entirety
and the following is inserted in lieu thereof:

 



4

 

   

5.3.1 Payment of Principal. The principal amount of the Term Loans shall be
repaid on the first Business Day of each month in consecutive monthly
installments of $23,333.33, commencing on January 1, 2013, until the Term Loan
Maturity Date, on which date all principal, interest and other amounts owing
with respect to the Term Loans shall be due and payable in full. Each
installment shall be paid to Agent for the Pro Rata benefit of Lenders. Once
repaid, whether such repayment is voluntary or required, Term Loans may not be
reborrowed.

 

(f) The existing Section 5.3.2(a) of the Loan Agreement is deleted in its
entirety and the “[Intentionally Omitted];” is inserted in lieu thereof.

 

(g) The existing Section 10.1.3(e) of the Loan Agreement is amended by deleting
the reference to “$50,000” and inserting a reference to “$250,000” in lieu
thereof.

 

(h) The existing Section 10.2.1(f) of the Loan Agreement is amended by deleting
the reference to “$100,000” and inserting a reference to “500,000” in lieu
thereof.

 

(i) The existing Section 10.2.7(e) of the Loan Agreement is amended by deleting
the reference to “$250,000” and inserting a reference to “500,000” in lieu
thereof.

 

(j) The existing Section 10.2.9 of the Loan Agreement is deleted in its entirety
and the following is inserted in lieu thereof:

 

10.2.9 Fundamental Changes. (a) Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for (i)
Permitted Acquisitions, (ii) mergers or consolidations of a wholly-owned
Subsidiary with another wholly-owned Subsidiary (provided that if either
Subsidiary is an Obligor, the surviving Subsidiary shall be an Obligor) or into
a Borrower, and (iii) liquidations or dissolutions of Immaterial Subsidiaries;
(b) change its name or conduct business under any fictitious name; (c) change
its tax, charter or other organizational identification number; or (d) change
its form or state of organization.

 

(k) The existing Section 10.3.1 of the Loan Agreement is deleted in its entirety
and the following is inserted in lieu thereof:

 

10.3.1 Leverage Ratio. Maintain a Leverage Ratio at all times not greater than
4.00 to 1.00.

 

(l) The existing Section 11.1(f) of the Loan Agreement is amended by deleting
the reference to “$250,000” and inserting a reference to “500,000” in lieu
thereof.

 

(m) The existing Section 11.1(g) of the Loan Agreement is amended by deleting
the reference to “$250,000” and inserting a reference to “500,000” in lieu
thereof.

 

(n) The existing Section 11.1(h) of the Loan Agreement is deleted in its
entirety and the following is inserted in lieu thereof:

 



5

 







 

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $600,000 ($800,000 in the case of
hurricane damage to any Collateral);

 

(o) The existing Section 11.1(i) of the Loan Agreement is deleted in its
entirety and the following is inserted in lieu thereof:

 

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any part of its business that could
reasonably be expected to have a Material Adverse Effect; an Obligor suffers the
loss, revocation or termination of any material license, permit, lease or
agreement necessary to its business; there is a cessation of any material part
of an Obligor’s business for a material period of time; any material Collateral
or Property of an Obligor is taken or impaired through condemnation; an Obligor
agrees to or commences any liquidation, dissolution or winding up of its
affairs; or an Obligor is not Solvent;

 

(p) The existing Section 11.1(k) of the Loan Agreement is deleted in its
entirety and the following is inserted in lieu thereof:

 

(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC in excess of $250,000, or
that constitutes grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate
fails to pay when due any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan; or any event
similar to the foregoing occurs or exists with respect to a Foreign Plan;

 

(q) The existing Section 11.1(n) of the Loan Agreement is deleted in its
entirety and the following is inserted in lieu thereof:

 

(n) Any material provision of any subordination provision applicable to any
Subordinated Debt in excess of an aggregate of $500,000 (including any material
provision of any Subordination Agreement), ceases to be in full force and
effect; or any Obligor contests in any manner the validity or enforceability of
any such provision; or any Obligor breaches any such provision.

 

(r) The existing Schedules 1.1, 9.1.11 and 9.1.16 are deleted in their entirety
and Schedules 1.1, 9.1.11 and 9.1.16 attached hereto are inserted in lieu
thereof.

 

The amendments to the Loan Agreement are limited to the extent specifically set
forth above and no other terms, covenants or provisions of the Loan Agreement
are intended to be affected hereby.

 

Section 3. CONDITIONS PRECEDENT. The parties hereto agree that the amendments
set forth in Section 1 above shall not be effective until the satisfaction of
each of the following conditions precedent (the date of such satisfaction, the
“Third Amendment Effective Date”):

 

(a) Documentation. Agent shall have received (i) a counterpart of this
Amendment, duly executed and delivered by Borrowers, Guarantors and all of the
Lenders then party to the Loan Agreement, (ii) an amended and restated Revolver
Note and an amended and restated Term Note in favor of the Lender duly executed
and delivered by Borrowers; (iii) a current appraisal of each real property
location covered by a Mortgage, prepared by an appraiser acceptable to Agent;
(iv) duly executed mortgage modifications or amendments, title policy updates
and title endorsements with respect to each Mortgage and legal opinions under
the laws of Florida and Pennsylvania regarding the Mortgages as supplemented by
such mortgage modifications, in each case, as Agent may reasonably require, (v)
a resolution from the Board of Directors of Borrowers authorizing this Amendment
and the transactions contemplated hereby, (vi) a legal opinion in form and
substance reasonably satisfactory to Agent from counsel to the Obligors and
(vii) such other documents and certificates as Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
Obligors, the authorization of this Amendment and any other legal matters
relating to any Obligor or the transactions contemplated hereby.

 



6

 



  

(b) Amendment Fee. The Borrower shall have paid to the Lender a fee in an amount
equal to 0.50% times the sum of (i) the Lender’s Revolver Commitment on the
Third Amendment Effective Date plus (ii) the aggregate outstanding principal
amount of the Term Loan on the Third Amendment Effective Date (after giving
effect to this Amendment and the initial funding of Loans on the Third Amendment
Effective Date) plus (iii) the Lender’s Capex Loan Commitment on the Third
Amendment Effective Date, which fee shall be deemed fully earned and due on the
Third Amendment Effective Date and shall be nonrefundable.

 

(c) Fees and Expenses. All fees and expenses of counsel to Agent estimated to
date shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).

 

Section 4. REPRESENTATIONS AND WARRANTIES.

 

(a) In order to induce Agent and the Lenders to enter into this Amendment, each
Borrower represents and warrants to Agent and the Lenders as follows:

 

(i) The representations and warranties made by such Borrower in Section 9 of the
Loan Agreement are true and correct on and as of the date hereof, except to the
extent that such representations and warranties expressly relate to an earlier
date in which case such representations and warranties are true and correct on
and as of such earlier date.

 

(ii) Since December 31, 2011, no act, event, condition or circumstance has
occurred or arisen which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.

 

(iii) No Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.

 

(b) In order to induce Agent and the Lenders to enter into this Amendment, each
Borrower and each Guarantor represents and warrants to Agent and the Lenders
that this Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation.

 

Section 5. MISCELLANEOUS.

 

(a) Ratification and Confirmation of Loan Documents. Each Borrower and each
Guarantor hereby consents, acknowledges and agrees to the amendments set forth
herein and hereby confirms and ratifies in all respects the Loan Documents to
which such Person is a party (including without limitation, with respect to each
Guarantor, the continuation of its payment and performance obligations under the
guaranties set forth in Section 15 of the Loan Agreement upon and after the
effectiveness of the amendments contemplated hereby and, with respect to each
Borrower and each Guarantor, the continuation and extension of the liens granted
under the Loan Agreement and Security Documents to secure the Obligations).

 



7

 



  

(b) Fees and Expenses. Borrowers shall pay on demand all reasonable costs and
expenses of Agent in connection with the preparation, reproduction, execution,
and delivery of this Amendment and any other documents prepared in connection
herewith, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for Agent.

 

(c) Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

(d) Governing Law; Waiver of Jury Trial. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, and shall be
further subject to the provisions of Sections 14.13, 14.14 and 14.15 of the Loan
Agreement.

 

(e) Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or electronic transmission (including .pdf file) shall be effective as
delivery of a manually executed counterpart hereof.

 

(f) Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise except in a writing signed by Agent for such
purpose.

 

(g) Enforceability. Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

 

(h) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each Borrower, each Guarantor, Agent, each Lender and their
respective successors and assigns (subject to Section 13 of the Loan Agreement).

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



8

 

 



The following parties have caused this Third Amendment to Loan and Security
Agreement to be executed as of the date first written above.

 



  BORROWERS:         P&F INDUSTRIES, INC.   FLORIDA PNEUMATIC MANUFACTURING  
CORPORATION   HY-TECH MACHINE, INC.   NATIONWIDE INDUSTRIES, INC.         By:
/s/ Joseph A. Molino, Jr.   Name: Joseph A. Molino, Jr.   Title: Vice President
              GUARANTORS:         CONTINENTAL TOOL GROUP, INC.   COUNTRYWIDE
HARDWARE, INC.   EMBASSY INDUSTRIES, INC.   GREEN MANUFACTURING, INC.   PACIFIC
STAIR PRODUCTS, INC.   WILP HOLDINGS, INC.         By: /s/ Joseph A. Molino, Jr.
  Name: Joseph A. Molino, Jr.   Title: Vice President               WOODMARK
INTERNATIONAL, L.P.   By: Countrywide Hardware, Inc.,
its General Partner         By: /s/ Joseph A. Molino, Jr.   Name: Joseph A.
Molino, Jr.   Title: Vice President      

 

 



THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

Signature Page

 



 

 

  

  AGENT AND LENDERS:   CAPITAL ONE LEVERAGE FINANCE CORP.,
as Agent and Lender         By: /s/ Julianne Low   Name: Julianne Low   Title:
Vice President



 

 



 

 

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

Signature Page

 



 

 

    

SCHEDULE 1.1

to

Loan and Security Agreement

 

 

COMMITMENTS OF LENDERS

 

Lender  Revolver
Commitment   Term Loan
Commitment   Capex Loan
Commitment   Total
Commitments  Capital One Leverage Finance Corp.  $20,000,000.00  
$7,000,000.00   $2,423,300.00   $29,423,300.00  Total  $20,000,000.00  
$7,000,000.00   $2,423,300.00   $29,423,300.00 

 

 



 

 



  

SCHEDULE 9.1.11

to

Loan and Security Agreement

 

 

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

  

1.Borrowers’ and Subsidiaries’ patents:

 

Patent Owner

Status in

Patent Office

Federal

Registration No.

Registration

Date

Magnetic Latch System Nationwide  Industries, Inc. (“Nationwide”) Issued
7,044,511 B2 May 16, 2006 Gate Lock Device Nationwide Issued 7,201,030 B2 April
10, 2007 Two-Point Mortise Lock Nationwide Issued 7,418,845 B2 September 2, 2008
Door Handle Nationwide Issued D514,423 S February 7, 2006 Baluster Shoe
Nationwide Issued D544,106 S June 5, 2007 Baluster Shoe Nationwide Issued
D544,107 S June 5, 2007 FAD design Nationwide Issued 8,109,045 February 7, 2012
Stair Rail Assembly (baluster shoe utility patent) Nationwide Issued 8,033,530
October 11, 2011 Manta Nationwide Issued 8,256,806 September 4, 2012 Keystone X
Nationwide Applied For November 18, 2009 Application No. 12/621,080 n/a
Aqualatch Nationwide Applied For February 8, 2010 Application No. 12/658,534 n/a
New Cleat (Macro-Micro) Nationwide Issued 8,065,843 November 29, 2011

 



 

 

  

2.Borrowers’ and Subsidiaries’ trademarks:

 

 

Trademark

Owner

Status in

Trademark Office

Federal

Registration No.

Registration

Date

Eliminator Nationwide Issued 2,658,650 December 10, 2002 Protector Nationwide
Issued 3,183,900 December 12, 2007 Keystone Nationwide Issued 3,327,266 October
30, 2007 Keystone Advantage Nationwide Issued 3,332,010 November 6, 2007
Cornerstone Nationwide Issued 3,332,583 November 6, 2007 Klaw Nationwide Issued
3,396,561 March 11, 2008 Aqualatch Nationwide Issued 3,874,783 November 9, 2010
Safe-Alert Nationwide Issued 3,874,784 November 9, 2010 The Castille Collection
Nationwide Issued 2490777 September 18, 2001 The Castille Collection Nationwide
Issued 3416649 April 29, 2008 Banner Nationwide Issued 3416648 April 29, 2008
THOR (word mark) Hy-Tech Machine, Inc. (“Hy-Tech”) Issued 2,616,155 April 5,
1982 THOR (stylized) Hy-Tech Issued 57,742 November 27, 1906 THOR Hy-Tech Issued
1,266,129 September 10, 2002 THOR Hy-Tech Issued (Canada) TMA542456 March 15,
2001 UT (logo) Florida Pneumatic Manufacturing Corporation (“Florida Pneumatic”)
Issued 3,328,426 November 6, 2007 Florida Pneumatic Florida Pneumatic Issued
(Canada) 208,801 July 11, 1975 FP Plus design Florida Pneumatic Issued 1,263,411
January 10, 1984 Florida Pneumatic Florida Pneumatic Issued 0998,684 November
14, 2004 Rapid Reverse Florida Pneumatic Issued 2,958.824 May 31, 2005

 



 

 

 



3.Borrowers’ and Subsidiaries’ copyrights:

 

None.



 

4.Borrowers’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):

 

Hy-Tech Machine, Inc.

 

a.The licensed use of the brand name “Arnessen” pursuant to that certain
Purchase Agreement, dated May 27, 2003, by and among The Arnessen Corporation,
Eric Arnessen and Hy-Tech Machine, Inc. (Hy-Tech has no royalty obligations)

 

b.Software license created under that certain Custom Software Development
Agreement dated April, 2009, by and between ATP and Creative Web Technologies
Inc., pursuant to which Creative Web Technologies, Inc. was retained to develop
website software for ATP.

 

c.Software license created under that certain Custom Software Development
Agreement, by and between Hy-Tech Machine, Inc.and Creative Web Technologies
Inc., dated April 2009, to retain Creative Web Technologies Inc. as an
independent contractor to develop computer software (Internet distribution and
information).

 

d.DA Services, LLC hardware, software and licenses and warranty rights purchased
by Hy-Tech Machine, Inc.

 

Nationwide Industries, Inc.

 

a.Non-exclusive, non-royalty bearing license created under that certain
Settlement Agreement, by and between Modern Fence Technologies, Inc. and
Nationwide Industries, Inc., dated as of October 19, 2005 relating to trade
dress rights in the V-notched design of a fence hinge associated with Federal
Registration No. 2,917,000.

 

b.Exclusive Patent License Agreement, by and between Nationwide Industries, Inc.
and Delair Group, L.L.C. dated as of January 1, 2012, relating to Patent No.
5,715,574.

 

c.Development fee under that certain letter agreement between Mike Brown and
Nationwide Industries, Inc., dated as of August 29, 2006, relating to the
Eliminator handle product.

 

d.License Agreement between Eric Olschewsky and Nationwide Industries, Inc.
dated October 31, 2012 relating to a two-sided gate securing device.

 

e.Supply and License Agreements dated July 11, 2012 between Aqualine Inc. and
Nationwide Industries, Inc. relating to a water supply pass-through device.

 



 

 

 

 

 

SCHEDULE 9.1.16

to

Loan and Security Agreement

 

 

LITIGATION

 

 

None.

 



 

